REPLEVIN for a negro boy. The deft. pleaded "property in Levin H. Adams as administrator d. b. n. of William Brincklœ, deceased, and that he levied on the boy by virtue of an execution against Levin H. Adams administrator de bonis non of William Brincklœ, at the suit of the Commercial Bank, for the use c."
Joseph B. Adams was the first administrator of William Brincklœ, John Adams administered on his estate, on whose death William K. Lockwood took out letters de bonis non on the estate of Joseph;, while Levin H. Adams became the administrator d. b. n. of the estate of William Brincklœ. The property in question, a slave valued at $200 belonged to William Brincklœ, and on his death, went into the possession, of first Doctor John Adams, and afterwards, when Joseph B. Adams administered, into his possession. On the death of Joseph the boy remained in Doctor Adams' family. An administration account of Joseph B. Adams administrator of William Brincklœ settled by John Adams his administrator, was offered in evidence and rejected as not relevant, no proof having been made that the boy was included in the inventory.
The deft. had a verdict under the charge of the court that as there was no proof that Joseph B. Adams the first administrator of William Brincklœ ever paid debts to the amount of the boy or any *Page 139 
part of his value, he therefore was not administered, but remained in specie as the property of William Brincklœ and liable to the execution at the suit of the Commercial Bank.